Title: Enclosure: Gouverneur Morris to William Short, 12 November 1792
From: Morris, Gouverneur
To: Short, William



Paris 12 Novr 1792
My dear Sir

I have received your favors of the twenty sixth and twenty seventh of last month to which I intended to reply this Day but I have been interrupted constantly since I left my Bed to the present Moment in which I have only Time for this Short Acknowledgement of your Letters. I regret it the less as I much fear that in the present Situation of Flanders even these half dozen Lines may miscarry.
adieu   I am ever & truly yours

Gouv Morris
Wm Short Esqr

